Citation Nr: 0810500	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-05 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1991. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that rating decision, in pertinent part, the RO denied 
service connection for a cervical spine disability, and the 
veteran's disagreement with that decision led to this appeal.  
The veteran testified before a Decision Review Officer at a 
hearing held at the RO in January 2005.  The Board remanded 
the claim in November 2005, and it is now before the Board 
for further appellate consideration.  


FINDING OF FACT

There is no evidence of a chronic cervical spine disability 
in service, nor is there competent evidence of arthritis of 
the cervical spine within the first post-service year; the 
preponderance of the evidence is against finding a causal 
relationship between the veteran's service or any incident of 
service and his current cervical spine disability.  


CONCLUSION OF LAW

A cervical spine disability was not incurred in service nor 
may arthritic changes of the cervical spine be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in December 2002, prior to 
the initial adjudication of the veteran's service connection 
claim, the RO explained to the veteran that to establish 
entitlement to service-connected compensation benefits, the 
evidence must show three things:  (1) an injury in service, a 
disease that began in or was made worse in service, or an 
event in service causing injury or disease; or, evidence of 
presumptive condition within a specified time after service; 
(2) a current physical or mental disability; and (3) a 
relationship between his current disability and an injury, 
disease, or event in service.  The RO explained that medical 
evidence or other evidence showing he has persistent or 
recurrent symptoms of disability would be reviewed to see if 
he had a current disability or symptoms of disability.  The 
RO also stated  that a relationship between current 
disability and an injury, disease, or event in service was 
usually shown by medical records or medical opinions; the RO 
also explained that the relationship was presumed for 
veterans who have certain chronic diseases that become 
manifest within a specific period of time after discharge 
from service.  

In the December 2002 letter, the RO notified the veteran that 
he should complete and return release authorizations for 
private medical records that he thought would support his 
claim.  The RO pointed out that the veteran had mentioned 
records from L.M, a chiropractor, and requested that he send 
his records or complete and return an enclosed release 
authorization form and VA would request them.  The RO 
notified the veteran that he should tell VA about any 
additional information or evidence that he wanted VA to try 
to get for him.  The RO requested that the veteran send the 
information describing additional evidence or the evidence 
itself.  The RO stated that it would make reasonable efforts 
to help the veteran get such things as medical records, 
employment records, or records from other Federal agencies.  

In addition, in a letter dated in December 2005, the Appeals 
Management Center (AMC) notified the veteran it was working 
on his claim for service connection for a cervical spine 
disability and again outlined what the evidence must show to 
support a service connection claim.  The AMC provided the 
veteran with notice of what evidence VA would obtain 
including relevant records from a Federal agency and relevant 
records not held by a Federal agency, including private 
medical records, provided he furnished enough information 
about his records so that VA could request them.  The AMC 
emphasized to the veteran that it was his responsibility to 
make sure VA received all requested records that were not in 
the possession of a Federal department or agency.  The AMC 
requested that the veteran let VA know if there was any other 
evidence or information that he thought would support his 
claim and requested that he send any evidence in his 
possession that pertains to his claim and had not previously 
been considered.  The AMC requested that the veteran send any 
medical reports he had and specifically requested that he 
provide release authorizations for information from any 
doctors and/or hospitals concerning any treatment he had 
received, to include treatment he received from Dr. L.M., to 
whom he had referred.  

In addition, in an August 2006 letter, the AMC notified the 
veteran that when VA found disabilities to be service 
connected, it assigned a disability rating and an effective 
date.  The AMC described the kind of evidence considered in 
determining a disability rating and an effective date and 
provided examples of the evidence the veteran should identify 
or provide with respect to a disability ratings and effective 
date.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The most recent notice regarding the service connection claim 
was given to the veteran in August 2006, and the AMC 
thereafter readjudicated the merits of the veteran's service 
connection claims and issued a supplemental statement of the 
case (SSOC) in October 2007.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding 
a Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes readjudication of the claim.  As a 
matter of law, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

As to the duty to assist, service medical records are in the 
file, and the veteran has been provided a VA examination with 
a medical opinion relative to his claim.  The veteran 
submitted medical records and letters from private doctors, 
and he testified at the January 2005 hearing.  At the 
hearing, the veteran testified that while in service he 
expressed complaints about his upper back and testified that 
he meant he had pain in his neck.  The veteran testified that 
X-rays of his neck were taken in 1991 while he was stationed 
in Manheim, Germany.  In response to a request from the RO, 
the National Personnel Records Center provided original 
service medical records for the veteran, which on inspection, 
are originals of copies of service medical records the 
veteran had submitted previously.  The NPRC stated 
specifically that these were all service medical records that 
it had for the veteran.  The AMC also requested service 
medical records, including X-ray reports, directly from the 
U.S. Army Health Clinic, Mannheim, Germany; in June 2007 that 
facility replied it had no records for the veteran and 
advised any further request be made to NPRC.  The AMC had 
previously advised the veteran of the request and also told 
him it was ultimately his responsibility to make sure VA 
received this evidence.  Neither then, nor after he was 
informed of the negative reply from the Army Health Clinic in 
Mannheim, has the veteran indicated that he has or knows of 
any additional information or evidence pertaining to his 
claim.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran relative 
to the claim decided here, and thus, no additional assistance 
or notification is required.  The veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard, 4 Vet. App. 384, 
392-94 (1993).  

Legal criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For 
the showing of chronic disease in service there is required a 
combination of manifestations in service sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection for arthritis may be granted 
on a presumptive basis if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  



Background and analysis

At the January 2005 hearing, the veteran testified that as to 
injury of his neck in service, he would tell health care 
providers in service that it was his upper back that was 
bothering him instead of calling it his neck.  He said that 
he had worse problems with his low back so that was what 
would be addressed by examiners. The veteran testified that 
around the beginning of 1991 he told the doctors that there 
was something wrong with his upper back because it was 
getting worse and that some X-rays were taken and he was told 
he had a pinched nerve.  He also testified that in 
approximately July 1991, he was taking a drive shaft off of a 
vehicle and the drive shaft fell on his forehead, his head 
went backwards, and he bumped the back of his head into the 
ground.  He said he went to the dispensary and had a bump and 
cut on his forehead and started feeling the pain was a lot 
worse.  

In his arguments regarding his claim, the veteran has 
asserted that in service he complained several times of pain 
in is low back "radiating up his back" and of pain in his 
upper back with numbness in both his arms.  He states these 
are the symptoms he had in service, and with those arguments 
the veteran submitted copies of selected service medical 
records, which he states show complaints in 1988 and show he 
was still having pain and numbness in 1991.  The veteran 
submitted a copy of a July 1988 emergency room record showing 
he was seen with complaints of severe right ear pain and neck 
pain with a bump on his neck.  Review of that record shows 
that the veteran complained of right ear pain for the past 
three days and that after examination the diagnosis was 
otitis externa, right ear.  The veteran was continued on 
antibiotics, which the record shows had been started when he 
visited the dispensary with right ear complaints earlier that 
day.  

The veteran also submitted a screening note of acute medical 
care showing that in February 1991, he was seen with 
complaints of pain in his low back that radiated up the 
spine.  He said he usually felt this when exercising, doing 
sit-ups or back stretches.  He also complained of cramps in 
his arms and legs in the morning.  The chronological record 
of the same date shows the assessment after clinical 
examination was back pains, and the veteran was prescribed 
medication and a 14 day profile for no sit-ups.  The clinical 
examiner noted that X-rays showed possible slight narrowing 
at L1-L2, but said he would await official reading.  The 
veteran also submitted the February 1991 X-ray report ordered 
because of low back pain occasionally radiating upward; in 
that report the radiologist stated there was no significant 
abnormality.  

In addition, the veteran submitted a screening note of acute 
medical care dated in April 1991.  The veteran complained of 
increased back pain with pain around his waist and numbness 
in both arms.  The page the veteran submitted shows that the 
examiner noted slight spasm in the right upper back and said 
there was 5/5 strength in both upper extremities.  It was 
noted that that veteran had previously been seen in 
March 1991 and reference was made to that note.  It was not 
submitted by the veteran, but review of the service medical 
records show that the assessment was mechanical low back 
pain.  

The Board has reviewed the veteran's service medical records 
and finds no reference to any complaint, finding, or 
diagnosis concerning the veteran's neck or cervical spine.  
This includes the specific service medical records the 
veteran submitted as supporting his claim.  With respect to 
his hearing testimony, the service medical records include a 
July 1991 entry showing the veteran was seen with complains 
of being hit in the head with a "dry shaft."  The veteran 
complained of slight dizziness with no visual problems or 
loss of consciousness.  On examination, he had a lump above 
his right eyebrow and a small laceration with minimal 
bleeding.  He was referred to a physician's assistant who 
after examination, made the assessment of a 2-centimetr 
superficial laceration of the right forehead.  He cleaned the 
laceration and applied a steri-strip.  He prescribed pain 
medication, an ice pack, and light duty for the rest of the 
day.  There was no mention of neck complaints at that time or 
in any other medical record.  At the veteran's separation 
physical examination in September 1991, the examiner 
evaluated the veteran's neck as normal.  

VA medical records show that in March 2001, the veteran was 
seen with complaints of headaches and neck and back pain 
occurring as frequently as every two or three days.  He also 
said he sometimes also had cramping in both legs and numbness 
of the hands and wrists.  He reported these symptoms had been 
going on for the past 11/2 years and happened mostly at work.  
The physician stated that on musculosketal examination the 
cervical, thoracic and lumbar spine were not deformed and 
were nontender.  There was no palpable trigger, and range of 
motion was intact at the shoulders, elbows and wrists.  The 
assessment included chronic back pain.  

The veteran submitted reports from El Paso Orthopaedic 
Surgery Group & Center for Sports Medicine dated from 
September 2000 to September 2004.  They show that in 
September and October 2000, the veteran was seen with 
complaints of low back pain, and the diagnosis was sprain 
lumbar region.  In October 2001, the veteran underwent an 
evaluation by T.K., M.D., who noted the veteran complained of 
neck pain, back pain, arm pain, leg pain, chest pain, and 
hand pain.  The veteran stated that all the symptoms began 
when he was in the military but had been aggravated by work.  
He stated that he had had problems with his neck and back for 
more than ten years.  The veteran provided VA records, which 
the physician noted showed benefits had been awarded for 
impairment of the thoracic and lumbar spine.  

On examination in October 2001, Dr. T.K. stated the cervical 
spine demonstrated restricted range of motion in all planes, 
and there was mild tenderness to the paraspinal musculature.  
He noted that X-rays taken at Del Sol approximately a week 
earlier had shown some narrowing of the disc space at C4 and 
C5.  X-rays of the cervical spine on the day of the 
examination demonstrated reversal of the normal lordotic 
curvature; no fractures were noted.  The diagnosis after 
clinical examination and review of the X-rays was sprain of 
neck, chronic.  Dr. T.K. recommended a program of therapy and 
said the veteran's work might be aggravating his condition as 
it required a lot of repetitive activities.  

A magnetic resonance imaging (MRI) study of the cervical 
spine done by Texas Imaging Services/Open MRI in mid-
October 2001 showed central disc protrusion at C3-C4 
indenting the cord.  There was a tiny disc protrusion at C5-
C6, which the radiologist said did not appear to be 
mechanically significant.  There was annular bulging with 
effacement of the cerebrospinal fluid anterior to the cord at 
C4-C5.  

When he was seen by Dr. T.K. in late October 2001, the 
veteran's complaints included neck pain.  Dr. T.K. said that 
examination of the cervical spine demonstrated tenderness 
over the paraspinal musculature.  He noted that review of the 
mid-October 2001 MRI of the cervical spine demonstrated 
central disc protrusion at C3-C4 and a small protrusion at 
C5-C6.  The diagnosis reported by Dr. T.K. was cervical 
herniated disc.  When the veteran retuned in late 
November 2001, Dr. T.K. stated that the veteran had been 
followed for multiple complaints including chronic cervical 
sprain; after examination, he continued the diagnosis of neck 
sprain.  In April 2002, Dr. T.K. noted that the veteran had 
persistent symptoms including pain in the neck.  

VA medical records show that when the veteran was seen for an 
initial physical therapy assessment in December 2002, the 
veteran reported he was not working currently due to neck and 
back pain.  He said his cervical pain was 8 on a scale of 10 
and his lumbar spine pain was 7 on a scale of 10.  The 
veteran stated his symptoms had been present since 1990.  He 
said he was currently receiving private therapy at a 
chiropractor's clinic and wished to continue with that.  

In a May 2003 letter, S.P., M.D., who specializes in 
neurological surgery and disorders of the low back, head, and 
neck, stated he first evaluated the veteran in April 2003.  
He noted that the veteran was seen with regard to pain and 
paresthesias with cramping sensation of the hands and wrists 
with numbness and tingling of the forearms, as well as a 
history of neck pains and a history of low back pains that 
had been present before.  As to the neck pains, they were 
described as being off and on, and the veteran reported that 
his work required frequent neck motion and lateral 
hyperextension or hyperflexion of the cervical spine.  The 
physician said the veteran's major important pain appeared to 
be related to the forearms, both wrists and hands, with 
hyperextension, cramping and pains from the wrists to the 
forearm as well as motion of the wrists and hands.  

The veteran said that during his military service he had some 
transient low back and neck pains of no major significance.  
After examination, Dr. S.P. said that overall in his opinion 
the veteran suffered from residual cervical myofascial pains 
as well as bilateral early carpal tunnel syndrome.  Later in 
the letter, the physician noted a previous cervical spine MRI 
disclosed expected multiple degenerative changes without any 
true evidence of herniated disc.  He also noted that recent 
cervical spine X-rays were negative for any fractures, 
subluxations, or any other pathology.  The physician 
prescribed medication and recommended rotation of activities.  

In a letter dated in June 2003, Dr. S.P. noted that the 
veteran reported that with the use of conservative 
symptomatic treatment and measures, his pain had improved and 
was basically related to repetitive motion.  He said the 
previous musculoskeletal pain involving the cervical and 
upper thoracic area, including the shoulder blade muscle 
group, had subsided on a substantial basis.  

At a routine VA clinic appointment in June 2003, the veteran 
complained of chronic "entire back" pain.  He reported he 
had recently seen Dr. S.P. and had relief from the prescribed 
medications.  In November 2003, the veteran was seen in the 
orthopedic clinic with complaints of chronic neck pain with 
recent worsening of symptoms, which had waxed and waned.  The 
veteran correlated the worsening of his symptoms with his job 
duties as a mail handler.  An MRI was planned.  In 
January 2004, MRI films were interpreted for VA at William 
Beaumont Army Medical Center.  The radiologist stated there 
were small posterior osteophytes on the inferior plate of C3 
and C4.  He said that at C3-C4 there was moderate spinal 
canal stenosis secondary to a disc osteophyte complex with no 
neural foraminal stenosis. At C4-C5, there was moderate 
spinal canal stenosis secondary to a disc osteophyte complex, 
with mild bilateral neural foraminal stenosis.  At C5-C6, 
there was mild narrowing of the spinal canal secondary to a 
small posterior osteophyte, but there was no significant 
neural foraminal stenosis.  In a note titled Ortho Consult 
Results dated in February 2004, the physician reported the 
diagnosis of mild bilateral foraminal stenosis at C4-C6.  

At a VA examination in August 2006, the veteran stated he 
started having problems with his neck when he was on active 
duty in 1989.  He said that while he was performing his 
military duties as a mechanic, he started noticing some pain 
to his neck.  The veteran said this pain was so mild he never 
reported this to a military physician.  The veteran said that 
at his retirement physical in 1991, he reported this to the 
military physician, but never received any medical treatment 
for this condition.  At the VA examination, the veteran 
stated that over the years his neck condition progressively 
worsened and he denied having any accidents or trauma to his 
neck during those years.  The veteran complained of constant 
severe neck pain and said he would have flare-ups of the 
pain.  He said that activities and conditions that made his 
neck pain worse were repetitive use of his hands or any 
strenuous chores, but sometimes when he felt better he could 
do some strenuous activities like digging with a shovel.  

At the examination, the physician said the veteran showed 
obvious positive Waddell testing for nonorganic signs of pain 
basically manifested by overreaction for the examination.  
After clinical examination and review of August 2006 X-rays 
and the January 2004 MRI study, the diagnosis was chronic 
neck strain secondary to mild degenerative disc disease of 
the cervical spine with no evidence of radiculopathy.  

The physician who conducted the August 2006 VA examination 
stated that he reviewed the veteran's claims file, including 
service medical records and post-service VA and private 
medical records.  The physician said that after review of the 
record and physical examination of the veteran, it was his 
medical opinion that the veteran's chronic neck strain with 
secondary degenerative disc disease of the cervical spine is 
"less likely not secondary to his military service."  The 
physician said he based his opinion on the records in 
military service in which the veteran never complained about 
his neck, and the physician emphasized that although there 
was evidence that the veteran complained about his low back 
and other problems in service, he never complained about his 
neck.  

The physician said that besides that, there is evidence in 
the record that the veteran started complaining about his 
neck intensively in 2001, but at that time imaging studies of 
the neck showed only minimal narrowing of C3 and C4 and no 
more problems.  He said in his opinion that the veteran's 
condition since then had followed the normal progress of the 
disease with progression of his degenerative osteoarthritis 
from minimal degenerative disease in 2001 to now being 
moderate to severe according to the most recent MRI report.  

As is shown by the medical evidence outlined above, there is 
medical evidence that the veteran has a current cervical 
spine disability, which has been diagnosed as chronic neck 
strain with degenerative disc disease.  The veteran reports 
that he had neck pain starting in service and that it has 
continued since then, but this is not supported by any 
corroborating evidence.  The service medical records include 
no complaint or finding concerning the veteran's cervical 
spine and on only one occasion mention the veteran's neck, 
which was when the veteran complained of ear pain and neck 
pain and was diagnosed as having right ear otitis externa.  
The absence of any treatment records or diagnosis relating to 
a cervical spine disability in service or for many years 
thereafter is significant evidence against the claim.  The 
Federal Circuit has determined that a significant lapse in 
time between service and evidence of post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  In addition, there is no medical 
evidence that suggests a causal relationship between any 
current cervical spine disability and any incident of 
service, including being hit in the head when a drive shaft 
fell off a vehicle.  

The Board acknowledges that the veteran is competent to 
report symptoms during and since service, but the crucial 
medical nexus that relates his current cervical spine 
disability to service or symptoms that started in service is 
missing.  The Board has considered the veteran's statements 
of recurrent episodes of neck pain, but such statements do 
not serve as competent evidence of a relationship between his 
current cervical spine disability and service or any incident 
of service.  

In this regard, the Board notes that the record does not 
show, nor does the veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide medical opinions.  It is now well established that a 
lay person such as the veteran is not competent to opine on 
medical matters such as diagnoses or etiology of medical 
disorders, and this veteran's opinion that his current 
cervical spine disability had its onset in service or is 
causally related to any incident of service is therefore 
entitled to no weight of probative value.  See, e.g., Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The Board also notes that a 
veteran's assertions, no matter how sincere, are not 
probative of a medical nexus between the claimed disability 
and an in-service disease, injury, or event.  See Voerth v. 
West, 13 Vet. App. 118, 120 (1999).  His statements are not, 
therefore, probative of the etiology of his current cervical 
spine disability or its relationship to service.  

The only medical evidence as to etiology of the veteran's 
cervical spine disability is squarely against the claim.  The 
VA physician who examined the veteran in August 2006 reviewed 
the entire record with the service medical records and VA and 
private medical records, including those in which the veteran 
gave a history of neck pain since 1990 when he was in 
service.  Based on his examination of the veteran and review 
of the record, the physician concluded the veteran's cervical 
spine disability is not related to his military service not 
only because there were no neck complaints in service but 
also because there was what the physician described as only 
minimal degenerative disease in cervical spine when the 
veteran first sought medical care for neck pain in 2001 
(which was 10 years after the veteran's separation from 
service).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Under the circumstances, the claim must be 
denied.   


ORDER

Service connection for a cervical spine disability is denied.   



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


